PER CURIAM.
We have for review a decision addressing the following question certified to be of great public importance:
SHOULD THE REQUIREMENT THAT A DEFENDANT PAY FOR DRUG TESTING BE TREATED AS A GENERAL CONDITION OF PROBATION FOR WHICH NOTICE IS PROVIDED BY SECTION 948.09(6), FLORIDA STATUTES (1995), OR SHOULD IT BE TREATED AS A SPECIAL CONDITION THAT REQUIRES ORAL ANNOUNCEMENT?
Edwards v. State, 23 Fla. L. Weekly D1439, — So.2d -, 1998 WL 299350 (Fla. 2d DCA June 10, 1998). We have jurisdiction. Art. V, § 3(b)(4), Fla. Const. We answered this question in State v. Williams, 712 So.2d 762 (Fla. 1998), by holding that the requirement that a defendant pay for drug testing is a special condition of probation which the trial court must pronounce orally at sentencing. Having answered the certified question, we remand this ease to the district court for further proceedings consistent with our opinion in Williams.
It is so ordered.
HARDING, C.J., and SHAW, WELLS, ANSTEAD, PARIENTE and LEWIS, JJ., concur.
QUINCE, J., recused.